                      Case 1:17-cv-07661-AJN Document 115 Filed 12/17/20 Page 1 of 2




                                                                                                                12/17/2020



                                            THE CITY OF NEW YORK
JAMES E. JOHNSON                           LAW DEPARTMENT                                     ROSEMARY C. YOGIAVEETIL
Corporation Counsel                               100 CHURCH STREET                                     phone: (212) 356-0877
                                                  NEW YORK, NY 10007                                       fax: (212) 356-1148
                                                                                                  email:ryogiave@law.nyc.gov
                                                                                                               (not for service)


                                                                       December 17, 2020



        By ECF
        Hon. Barbara Moses
        United States District Court
        Southern District of New York
        500 Pearl Street
        New York, New York 10007


                          Re: Josefina S. v. The City of New York
                              17 CV 7661 (AJN)(BM)

        Dear Judge Moses:

                       I am an Assistant Corporation Counsel assigned to represent Defendant City of
        New York (“Defendant”) in the above-referenced matter in which Plaintiffs allege, inter alia,
        that the New York City Administration for Children’s Services (“ACS”) discriminates against
        parents with intellectual disabilities. I write jointly with Plaintiffs’ counsel to respectfully request
        a two-week adjournment of the second pre-settlement conference in this action, currently
        scheduled for January 6, 2021.

                       As anticipated and discussed during the November 17, 2020 pre-settlement
        conference, the parties have sought additional information from each other and consulted with
        their respective experts and partners about the primary issue in dispute and the proposal
        presented during that conference. Plaintiffs sent Defendant some information in response to
        Defendant’s request. Defendant has reviewed and responded to that information. Defendant is
        also awaiting responses from partners on some items relevant to the latest proposal. Moreover,
        following a discussion on December 15, 2020, both sides recognized a need for additional
        information in order to fully present and to evaluate a proposal on this issue. These information
        requests, however, require consultation with additional experts and third-parties. Given the
        holiday season and the ongoing delays in receiving responses due to COVID-19, the parties
                 Case 1:17-cv-07661-AJN Document 115 Filed 12/17/20 Page 2 of 2




       believe we would benefit from additional time to gather, to exchange, and to discuss information
       relevant to the proposal at issue.

                        Thus, the parties respectfully request to adjourn the January 6, 2021 pre-
       settlement conference by two weeks, with a corresponding extension of their deadline to submit
       a joint letter to the Court in accordance with the November 17, 2020 Order (ECF Dkt. No. 110).
       This would allow the parties to make the best use of the Court’s time during the pre-settlement
       conference, after we have further evaluated necessary information and discussed the proposal in
       question.

                      Thank you for your consideration of this request and for your continued assistance
       with this matter.


                                                            Respectfully,

         /s/ James H.R. Windels                             /s/ Rosemary C. Yogiaveetil
         James H.R. Windels                                 Rosemary C. Yogiaveetil
         DAVIS POLK & WARDWELL LLP                          Assistant Corporation Counsel
         450 Lexington Avenue
         New York, New York 10017

          /s/ Jane Greengold Stevens
         Jane Greengold Stevens
         Beth Goldman
         New York Legal Assistance Group
         7 Hanover Square
         New York, NY 10004

         Attorneys for Plaintiffs


Application GRANTED. The January 6, 2021 pre-settlement conference is hereby ADJOURNED to January 21,
2021, at 10:00 a.m. The dial-in information and attendance requirements remain the same. (See Dkt. No. 110.) The
parties    shall    submit     a      confidential   joint   settlement   status     letter   via   email     to
Moses_NYSDChambers@nysd.uscourts.gov, updating the Court on the status of settlement negotiations and which
issues remain unresolved, no later than January 14, 2021. SO ORDERED.


________________________________
Barbara Moses, U.S.M.J.
December 17, 2020




                                                     -2-
